Citation Nr: 0122841	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  93-21 899	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for back 
disability, status post thoracic sympathectomies.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1963.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board also notes that in a decision dated in February 
2000, the RO assigned a noncompensable evaluation for 
dysthymia, effective April 27, 1990.  In a letter dated in 
November 2000, the RO advised the veteran that his dysthymia 
was evaluated as 70 percent disabling; however, the attached 
rating decision reflects assignment of a temporary 
100 percent rating assignment under 38 C.F.R. § 4.29 (2000) 
for the period September 10, 1990, to October 31, 1990, and 
that dysthymia had otherwise been evaluated as 
noncompensable.  The rating decision dated in January 2001 is 
consistent with the latter in not showing a 70 percent rating 
assignment for dysthymia.  The claims file contains a report 
of contact noting the veteran's inquiry relevant to the 
proper rating assignment.  It is unclear if such inquiry was 
resolved.  The above matter is thus referred to the RO for 
clarification and corrected notice to the veteran, if 
indicated.


FINDINGS OF FACT

On September 5, 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

The issue on appeal to the Board in this case is entitlement 
to an evaluation in excess of 10 percent for back disability, 
status post thoracic sympathectomies.  In correspondence 
dated September 4, 2001, the veteran indicated he was 
satisfied with the RO's decision and that he wished to 
withdraw or otherwise cancel his appeal.  The Board received 
that correspondence September 5, 2001.  Hence, there remains 
no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

 



